Citation Nr: 1126396	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder, on a direct basis and as secondary to the service-connected right knee patellofemoral pain syndrome.

2.  Entitlement to an initial compensable rating for residuals of a laceration to the right index finger.

3.  Entitlement to an initial compensable rating for residuals of a laceration to the right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1998 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee granted service connection for residuals of a laceration to the right index finger (noncompensable, from September 17, 2003); a June 2005 rating decision in which the RO in Lincoln, Nebraska denied service connection for a low back disorder, on a direct basis and as secondary to the service-connected right knee patellofemoral pain syndrome; and an August 2005 rating decision in which the RO in Lincoln, Nebraska granted service connection for residuals of a laceration to the right middle finger (noncompensable, from September 24, 2002).  

In April 2008, the Veteran testified at a hearing conducted at the RO in Lincoln, Nebraska before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.

As discussed in a previous Board remand in December 2009, the Veteran's claims were denied by the Board in July 2008, which the Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the parties filed a Joint Motion for Partial Remand (Joint Motion) vacating and remanding the denials of service connection for a low back disorder and initial compensable ratings for residuals of lacerations to right index and middle fingers.  In December 2009, the Board remanded the issues for further development in accordance with the Joint Motion.  The case has been returned to the Board; as discussed below, a remand is necessary.

REMAND

Regrettably, a remand is necessary.  As noted in the Introduction, the Veteran testified before a VLJ who has since retired from the Board.  A letter was sent to the Veteran in May 2011 notifying him that the VLJ who conducted the April 2008 hearing was no longer with the Board and that he had the option to have a new hearing with a VLJ.  In June 2011, the Veteran responded that he did wish to appear at a hearing at the local Regional Office before a VLJ.  Therefore, a remand of the present appeals for service connection for a low back disorder and initial compensable ratings for residuals of lacerations to the right index and middle fingers is necessary to afford the Veteran his requested hearing.

Additionally, the Board observes that, in correspondence dated in July 2009, the Veteran requested that jurisdiction of the claims folder be transferred to the RO in Waco, Texas due to the Veteran's relocation to Texas.  As the claims were last remanded in December 2009 and were handled by the Appeals Management Center (AMC), it does not appear that jurisdiction of the claims folder was transferred from the RO in Lincoln, Nebraska to the appropriate RO nearest the Veteran.  On remand for the Veteran's hearing, jurisdiction of the claims folder should be transferred to the appropriate RO nearest the Veteran.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to transfer jurisdiction of the claims folder to the appropriate RO nearest the Veteran and to schedule the Veteran for an in-person hearing at the RO with a VLJ in accordance with the Veteran's request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


